 Case 4:19-cr-40015-LLP Document 8 Filed 02/06/19 Page 1 of 3 PageID #: 33




                         UNITED STATES DISTRICT COURT


                          DISTRICT OF SOUTH DAKOTA


                                 SOUTHERN DIVISION



UNTIED STATES OF AMERICA,                                 4:19-CR-40015-LLP



                    Plaintiff,
                                                            ORDER SETTING
                                                      CONDITIONS OF RELEASE

PAUL ERICKSON,


                    Defendant.




IT IS ORDERED that the release of the defendant is subject to the following conditions:

      (1)    The defendant shall not commit any offense in violation of federal, state,
             local, or tribal law while on release in this case.

      (2)    The defendant shall immediately advise the court, defense coimsel, and
             the U.S. Attorney in writing of any change in address op telephone
             number.


      (3)    The defendant shall maintain regular contact with his counsel and
             promptly respond to any inquiries from coimsel.

      (4)    The defendant shall appear at all proceedings as required and shall
             surrender for service of any sentence imposed as directed.

      (5)    The defendant shall cooperate in the collection of a DNA sample if the
             collection is authorized by 34 U.S.C. § 40702.

      (6)    The defendant shall report to pretrial services as directed.

      (7)    The defendant shall surrender any passport(s) and not obtain a new
             passport.

       (8)   The defendant shaU not travel outside the District of South Dakota
             without permission of pretrial services.

       (9)   The defendant shall not possess any weapons.
 Case 4:19-cr-40015-LLP Document 8 Filed 02/06/19 Page 2 of 3 PageID #: 34




      (10) The defendant shall obtain a mental health evaluation and follow any
                recommendations as directed by pretrlal services.

      (11) The defendant shall have no contact, directly or Indirectly, with any
                alleged vlctlm(s)listed In the attachment biereto.

                            Advice of Penalties and Sanctions

TO THE DEFENDANT:

       YOU ARE ADVISED OF THE FOLLOWING PENALHES AND SANCTIONS:

       A violation of any of the foregoing conditions of release may result In the
Immediate Issuance of a warrant for your arrest, a revocation of release, an order of
detention, and a prosecution for contempt of court and could result In a term of
Imprisonment, a fine, or both.
      The commission of a federal offense while on pretrlal release wlU result In an
additional sentence of a term of Imprisonment of not more than ten years. If the
offense Is a felony; or a term of Imprisonment of not more than one year, if the offense
Is a misdemeanor. This sentence shall be In addition to any other sentence.
       Federal law makes It a crime punishable by up to ten years of imprisonment,
and a $250,000 fine or both to obstmct a criming investigation. It Is a crime
punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper
with a witness, victim or informant; to retaliate or attempt to retaliate against a
witness, victim or informant; or to Intimidate or attempt to intimidate a witness,
victim,juror, informant, or officer of the court. The penalties for tampering,
retaliation, or intimidation are significantly more serious if they involve a killing or
attempted killing.
       If after release, you knowingly fall to appear as required by the conditions of
release, or to surrender for the service of sentence, you may be prosecuted for failing
to appear or surrender and additional punishment may be Imposed. Ijf you are
convicted of:
      (1)       an offense punishable by death, life Imprisonment, or imprisonment for a
                term of fifteen years or more, you shall be fined not more than $250,000
                or Imprisoned for not more than ten years, or both;
      (2)    an offense punishable by Imprisonment for a term of five years or more,
             but less than fifteen years, you shall be fined not more than $250,000 or
             Imprisoned for not more than five years, or both;
      (3)    any other felony, you shall be fined not more than $250,000 or
             Imprisoned not more than two years, or both;
      (4)    a misdemeanor, you shall be fined not more than $100,000 or
             imprisoned not more than one year, or both.
      A term of Imprisonment Imposed for failure to appear or surrender shall be in
addition to the sentence for any other offense. In addition, a failure to appear or
surrender may result in the forfeiture of any bond posted.

                              Acknowledgment of Defendant

      1 acknowledge that I am the defendant in this case and that I am aware of the
conditions of release. I promise to obey all conditions of release, to appear as directed,
and to surrender for service of any sentence Imposed. I am aware of the penalties and
sanctions set forth above.




                                           Signature of Defendant
Case 4:19-cr-40015-LLP Document 8 Filed 02/06/19 Page 3 of 3 PageID #: 35




                       Directions to United States Marshal

    The defendant is ORDERED released after processing.
    The United States marshal is ORDERED to keep the defendant in custody until
    notified by the clerk or judicial officer that the defendant has posted bond
    and/or complied with all other conditions for release. The defendant shall be
    produced before the appropriate judicial officer at the time and place specified,
    if still in custody.


    DATED this 6th day of February, 2019.

                                      BY THE COURT:




                                      MARK A. MORENO
                                      United States Magistrate Judge
Case 4:19-cr-40015-LLP Document 8-1 Filed 02/06/19 Page 1 of 1 PageID #: 36




Addendum (Redacted)



V.T.-
MJ.-
LW.-
M.W.-
K.H.-
R.D.-
C.B.-
M.S.-
D.G.-
J.G.-
H.H.-
K.B.-
